Citation Nr: 0903467	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In February 2006, the veteran testified at a hearing before 
an RO Decision Review Officer.  He also testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
September 2007.  Transcripts of these hearings are associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observed that further development 
was required prior to adjudicating the veteran's claim.  
Pursuant to authority under 38 U.S.C.A. § 7109, in November 
2008, the Board obtained an advisory medical opinion from an 
independent medical expert as in the opinion of the Board, a 
medical opinion was warranted by the medical complexity 
involved in the appeal.  In a November 2008 letter, the Board 
advised the veteran of the opinion and provided him with a 
copy of the opinion.  In response, the veteran submitted 
additional argument and evidence in December 2008, and he 
exercised his right to have the newly submitted evidence 
initially considered by the RO.  

Accordingly, the case is REMANDED for the following action:

Please readjudicate the claim with 
consideration of all the evidence of 
record to include the November 2008 
independent medical expert opinion and 
evidence the veteran submitted in 
December 2008.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




